Filed 9/4/20
                      CERTIFIED FOR PUBLICATION

        IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                        FIRST APPELLATE DISTRICT

                               DIVISION THREE


 REBECCA M. ROWAN,
         Plaintiff and Respondent,
                                             A160568
 v.
 KYLIE J. KIRKPATRICK,                       (Napa County
                                             Super. Ct. No. 20CV000084)
         Defendant and Appellant.


       Rebecca M. Rowan moves to dismiss the appeal of Kylie J. Kirkpatrick.
The notice of appeal, filed on July 14, 2020, is taken from three orders of the
trial court entered and served on Kirkpatrick in late February and early
March 2020. The first two orders involved the parties’ competing requests for
civil harassment restraining orders against one another, while the third
order declared Kirkpatrick to be a vexatious litigant. Due to the global
outbreak of COVID-19, the Napa County Superior Court was closed from
March 18, 2020, through May 29, 2020, and pursuant to Government Code
section 68115, subdivision (a)(4), and the general orders of the superior court,
the days of closure were deemed “holidays.” Meanwhile, this court issued
emergency and implementation orders extending the deadlines under the
California Rules of Court by 30 days for events occurring within specified
time frames.
       We conclude the last day for Kirkpatrick to file a timely notice of appeal
from the first two orders was June 1, 2020, the day the superior court



                                        1
reopened, and the last day to file a timely appeal from the third order was
June 4, 2020. Kirkpatrick’s June 2, 2020, motion for reconsideration of the
three orders was not a “valid” motion that extended the time to appeal. (Cal
Rules of Court, rule 8.108(e).) Accordingly, Kirkpatrick’s July 14, 2020,
notice of appeal was untimely, and we must dismiss the appeal.
                   FACTUAL AND PROCEDURAL BACKGROUND
      In January 2020, Rowan and Kirkpatrick filed requests in the trial
court for civil harassment restraining orders against one another.
Thereafter, Rowan filed a motion to declare Kirkpatrick a vexatious litigant.
After hearings in late February 2020, the trial court (1) granted Rowan’s
restraining order request, (2) dismissed Kirkpatrick’s request without
prejudice (due to her failure to appear at the hearing), and (3) granted
Rowan’s motion to declare Kirkpatrick a vexatious litigant.
      On February 25, 2020, Rowan served Kirkpatrick with notice of entry
of the order dismissing Kirkpatrick’s restraining order request. On February
26, 2020, Rowan served Kirkpatrick with notice of entry of the order granting
Rowan’s restraining order request. On March 6, 2020, Rowan served
Kirkpatrick with notice of entry of the order granting Rowan’s vexatious
litigant motion.
      On March 17, 2020, the Napa County Superior Court announced that
due to the impact of the COVID-19 pandemic, it would reduce court
operations by closing to the public at all locations and reducing calendars to
time sensitive and certain public safety matters.1 On March 18, 2020, the
superior court, pursuant to authority granted to it under Government Code
section 68115 and a March 17, 2020, order of Chief Justice Tani G. Cantil-


1   http://www.napa.courts.ca.gov/sites/default/files/pdfs/COVID-
19%20CLOSURE%2003172020.pdf (as of Sept. 4, 2020).

                                       2
Sakauye, Chair of the Judicial Council of California (Judicial Council), issued
a general order stating in relevant part: “For purposes of computing time for
filing papers with the Court under Code of Civil Procedure sections 12 and
12a, . . . March 18, 2020 through April 10, 2020, inclusive, are deemed
holidays.” (Super. Ct. Napa County, General Order Re: Implementation of
Emergency Relief Authorized Pursuant to Government Code section 68115 by
Chair of Judicial Council.) Thereafter, the superior court issued additional
general orders extending the holiday closure period through May 1, 2020
(Super. Ct. Napa County, General Order No. NCS-2020-04), and finally
through May 29, 2020 (Super. Ct. Napa County, General Order No. NCS-
2020-06).
      Meanwhile, on March 18, 2020, the Chief Justice, again acting as Chair
of the Judicial Council, authorized the Court of Appeal, First Appellate
District, pursuant to California Rules of Court, rule 8.66, to “[i]ssue an order
extending by no more than 30 additional days the time in which to do any act
required or permitted under the California Rules of Court.” That same day,
the Administrative Presiding Justice of this district issued an emergency
order implementing the March 18 Judicial Council order. By its terms, the
emergency order “applie[d] to proceedings in which the deadline for any
action in the California Rules of Court occurs between March 18, 2020,
through and including April 17, 2020.”2




2     Thereafter, on April 9, 2020, the Administrative Presiding Justice of
this district issued an implementation order authorizing retroactive
application of amended rule 8.66 of the California Rules of Court. The April 9
implementation order further stated, consistent with the March 18
emergency order, that “[a]ll time periods specified by the California Rules of
Court, including but not limited to the time to do any act required or
permitted under the California Rules of Court, that occur during the time

                                        3
      The Chief Justice issued a second Judicial Council order on April 15,
2020, authorizing the Court of Appeal for each appellate district to “[i]ssue an
order renewing the current emergency order extending by no more than 30
days the time periods specified by the California Rules of Court.” The April
15 Judicial Council order applied to “proceedings in which the time period in
the California Rules of Court would occur between the day in April 2020 that
is the last day of the court’s current implication order, and through and
including May 18, 2020.” That same day, the Administrative Presiding
Justice of this district issued an emergency order implementing the April 15
Judicial Council order. The emergency order stated, “All time periods
specified by the California Rules of Court that occur during the time period
between April 17, 2020, through and including May 18, 2020, are hereby
extended for 30 days from the date of the specified event.”
      The Napa County Superior Court reopened on June 1, 2020. On June
2, 2010, Kirkpatrick filed a “Motion to Reconsider Civil Harassment
Restraining Order(s) and Vexatious Litigant Declaration.” After a hearing on
July 10, 2020, the trial court denied the motion as untimely and not
supported by new evidence.
      On July 14, 2020, Kirkpatrick filed a notice of appeal.3



period between March 18, 2020, through and including April 17, 2020, are
hereby extended for 30 days from the date of the specified event.”
3     The notice of appeal lists only a “Default judgment” entered on
“02/24/2020,” but Rowan maintains (and Kirkpatrick does not dispute) that
there was no default judgment in this case. The notice of appeal, however,
attached court minutes dated February 24, 2020, and February 28, 2020,
from the hearings on the three orders discussed above. Thus, although the
notice of appeal refers only to a “default judgment,” we will liberally construe
the notice as pertaining to the two orders on the parties’ restraining order
requests and the order declaring Kirkpatrick to be a vexatious litigant.

                                       4
                                  DISCUSSION
      To appeal from a judgment or appealable order of the superior court,
the party seeking to appeal must serve and file a notice of appeal in that
superior court. (Cal. Rules of Court, rule 8.100(a).) Where, as here, a party
serves a notice of entry of an order, the notice of appeal from that order must,
in order to be timely, be filed on or before 60 days after service of the notice.
(Cal. Rules of Court, rule 8.104(a)(1)(B).)
      “[T]he timely filing of an appropriate notice of appeal or its legal
equivalent is an absolute prerequisite to the exercise of appellate
jurisdiction.” (Hollister Convalescent Hosp., Inc. v. Rico (1975) 15 Cal.3d 660,
670 (Hollister).) “In the absence of statutory authorization, neither the trial
nor appellate courts may extend or shorten the time for appeal [citation],
even to relieve against mistake, inadvertence, accident, or misfortune
[citations].” (Estate of Hanley (1943) 23 Cal.2d 120, 123; Cal. Rules of Court,
rule 8.60(d).)
      “Except as provided in [California Rules of Court,] rule 8.66, no court
may extend the time to file a notice of appeal. If a notice of appeal is filed
late, the reviewing court must dismiss the appeal.” (Cal. Rules of Court, rule
8.104(b).) California Rules of Court, rule 8.66, provides in relevant part: “If
made necessary by the occurrence or danger of [a] . . . public health crisis, or
other public emergency, . . . the Chair of the Judicial Council,
notwithstanding any other rule in this title, may: [¶] (1) Toll for up to 30 days
or extend by no more than 30 days any time periods specified by these rules;
or [¶] (2) Authorize specified courts to toll for up to 30 days or extend by no
more than 30 days any time periods specified by these rules.”
      The filing and service of certain post-judgment motions may extend the
time to appeal. (Cal. Rules of Court, rule 8.108.) As relevant here, “[i]f any



                                         5
party serves and files a valid motion to reconsider an appealable order under
Code of Civil Procedure section 1008, subdivision (a), the time to appeal from
that order is extended for all parties until . . .[¶] 30 days after the superior
court clerk, or a party serves an order denying the motion or a notice of entry
of that order.” (Cal. Rules of Court, rule 8.108(e)(1).)
      The 60-day time to appeal began to run on February 25 and 26, and
March 6, 2020, as these were the dates Kirkpatrick was served with notice of
entry of the orders from which she appeals. (Cal. Rules of Court, rule
8.104(a)(1)(B).) Under normal circumstances, without the pandemic and
resulting emergency orders, the 60-day period to appeal would have expired
on April 27, 2020 (for the orders on the restraining order requests) and May
5, 2020 (for the vexatious litigant order). But the superior court was closed to
the public on those days, and under the applicable general orders discussed
above, those dates were deemed “holidays.”
      The Code of Civil Procedure explains the effect of a deadline for the
performance of any act provided or required by law falling on a holiday. “The
time in which any act provided by law is to be done is computed by excluding
the first day, and including the last, unless the last day is a holiday, and then
it is also excluded.” (Code Civ. Proc., § 12.) “If the last day for the
performance of any act provided or required by law to be performed within a
specified period of time is a holiday, then that period is hereby extended to
and including the next day that is not a holiday.” (Id., Code Civ.
Proc., § 12a.) Accordingly, because the time for Kirkpatrick to appeal expired
on “holidays,” the deadlines were extended by the superior court’s general
orders to the next day that was not a holiday—June 1, 2020, the day the
superior court reopened.




                                         6
      In opposing the motion to dismiss, Kirkpatrick argues her notice of
appeal “is allowed by California Rules of Court, rule 8.66 extending the filing
date deadline by 30-days.” But rule 8.66 of the California Rules of Court does
not ultimately assist Kirkpatrick. Pursuant to this rule and the March 18
Judicial Council order, this district’s March 18 and April 9 orders extended
by 30 days those deadlines occurring between March 18, 2020, and April 17,
2020. Kirkpatrick’s 60-day time to appeal, under normal circumstances,
would have expired on April 27 and May 5, 2020, and therefore did not fall
within the applicable time frame of the March 18 and April 19 orders. While
these deadlines fell within the April 17 to May 18, 2020, time frame of our
district’s April 15 emergency order, that order only extended the deadline 30
days “from the date of the specified event,” e.g., the expiration of the 60-day
deadline to appeal. Thus, pursuant to the April 15 emergency order,
Kirkpatrick’s new deadline to appeal the first two orders was May 27, 2020
(extended further to June 1, 2020, by the superior court’s general orders), and
her new deadline to appeal the third order was June 4, 2020. Accordingly,
the emergency and implementation orders pursuant to California Rules of
Court, rule 8.66, did not render the July 14, 2020, notice of appeal timely.4



4     In an email to Rowan’s counsel, Kirkpatrick apparently took the
position that the court closure tolled the 60-day time to appeal, and that the
Judicial Council orders gave her an additional 30 days beginning on the day
the superior court reopened. Even assuming Kirkpatrick made this
argument in opposition to the instant motion, we would find no merit in it.
The superior court’s general orders explicitly stated that the closure dates
were deemed holidays in accordance with Code of Civil Procedure sections 12
and 12a, and the latter statute provides that deadlines falling on a holiday
are “extended” to the next non-holiday. (Code Civ. Proc, § 12a.) The general
orders clearly did not provide for tolling. Likewise, the Judicial Council
orders, by their terms, authorized a 30-day extension, not tolling, and for
reasons already discussed, this district’s emergency orders implementing the

                                        7
      In her opposition, Kirkpatrick claims the superior court was “closed
from March 19, 2020 to June 1, 2020 due to the current health crisis
pandemic.” Although Kirkpatrick seems to suggest that the court was still
closed on June 1, 2020, she provides no supporting evidence. Instead, as
Rowan demonstrates, the closure period extended only through May 29,
2020.5 Furthermore, even if we assumed the superior court was not open
until June 2, 2020, Kirkpatrick did not file her notice of appeal until over a
month later.
      Kirkpatrick’s June 2, 2020, motion for reconsideration did not extend
the time to appeal because it was procedurally defective and therefore not a
“valid” motion under Code of Civil Procedure section 1008, subdivision (a).
(Cal. Rules of Court, rule 8.108(e).) Under Code of Civil Procedure section
1008, subdivision (a), “any party affected” by an order of the trial court “may,
within 10 days after service upon the party of written notice of entry of the
order and based upon new or different facts, circumstances, or law, make
application to the same judge or court that made the order, to reconsider the
matter and modify, amend, or revoke the prior order.” Subdivision (b), which
contains no 10-day time limit, allows “[a] party who originally made an
application for an order which was refused in whole or part” to move for
reconsideration on a showing of new or different facts, circumstances, or law.
Both a motion for reconsideration under Code of Civil Procedure, subdivision
(a), and a so-called “renewed” motion under Code of Civil Procedure section
1008, subdivision (b), must be accompanied by a supporting affidavit. (Code



Judicial Council orders did not render Kirkpatrick’s July 14, 2020, notice of
appeal timely.
5    Kirkpatrick also acknowledged in an email to Rowan’s counsel that
“Court reopened 6/1/2020.”


                                       8
Civ. Proc., § 1008, subds. (a), (b); California Correctional Peace Officers Assn.
v. Virga (2010) 181 Cal.App.4th 30, 43.)
      Kirkpatrick did not specify a statutory basis for her motion. Because
she was not the moving party on two of the three matters for which she
sought reconsideration, her motion as to those two matters is appropriately
viewed as a motion falling under Code of Civil Procedure section 1008,
subdivision (a), which imposes a 10-day time limit. For the order granting
Rowan’s restraining order request, the 10-day time limit for reconsideration
expired on March 9, 2020. For the order granting Rowan’s vexatious litigant
motion, the 10-day time limit expired on March 16, 2020. The superior court
was still open on both dates, but Kirkpatrick did not move for reconsideration
until June 2, 2020. Thus, Kirkpatrick’s untimely motion for reconsideration
of these orders was not “valid” when filed and therefore did not extend the
time to appeal. (Branner v. Regents of University of California (2009) 175
Cal.App.4th 1043, 1048–1050 (Branner) [motion for reconsideration found
invalid where it failed to comply with all procedural requirements of Code
Civ. Proc., § 1008, e.g., failing to submit the requisite affidavit or declaration
in support of the motion].)
      Kirkpatrick’s motion for reconsideration of the order denying her
restraining order request qualifies as a renewed motion under Code of Civil
Procedure section 1008, subdivision (b). Critically, however, California Rules
of Court, rule 8.108(e) extends the time to appeal only for valid
reconsideration motions “under Code of Civil Procedure section 1008,
subdivision (a).” As the rule makes no mention of renewed motions under
subdivision (b), Kirkpatrick’s motion provided no basis for an extension. But
even assuming the rule may apply to renewed motions, Kirkpatrick’s
renewed motion was not “valid” because it was not supported by an affidavit



                                         9
setting forth new or different facts, circumstances, or law. (Code Civ. Proc.,
§ 1008, subd. (b); Branner, supra, 175 Cal.App.4th at p. 1048.) Accordingly,
Kirkpatrick’s renewed motion did not extend the time to appeal.
      In sum, the deadline for Kirkpatrick to file her notice of appeal for the
first two orders was June 1, 2020, and the deadline to appeal the third order
was extended by emergency order to June 4, 2020. Neither deadline was
extended further by Kirkpatrick’s June 2, 2020, motion for reconsideration.
Accordingly, we lack jurisdiction over this appeal and must dismiss it.
(Hollister, supra, 15 Cal.3d at p. 670; Cal. Rules of Court, rule 8.104(b).)
      In closing, we acknowledge the unprecedented nature of the
circumstances presented by the COVID-19 pandemic and the hardships it
may have caused. Those with filing deadlines during court closure periods
had to be especially vigilant of court reopening dates, particularly in view of
the harsh consequences attending untimely filings such as those here.
Although we recognize the distinct possibility that some litigants may have
been denied the right to appeal through no fault of their own, we leave those
concerns for another day. Courts have long recognized the policy, based on
the remedial character of the right of appeal, to accord that right in doubtful
cases when it can be accomplished without doing violence to applicable rules.
(Hollister, supra, 15 Cal.3d at p. 674; Silverbrand v. County of Los Angeles
(2009) 46 Cal.4th 106, 114 [discussing “constructive filing” decisions
alleviating harshness of jurisdictional appeal deadline].) Here, however,
Kirkpatrick does not contend she was prevented in any way from timely filing
notices of appeal by June 1 or 4, 2020.
                                  DISPOSITION
      The motion to dismiss the appeal is granted. The appeal is hereby
dismissed. The parties shall bear their own costs on appeal.



                                       10
              FUJISAKI, ACTING P.J.




We concur.




PETROU, J.




JACKSON, J.




(A160568)



               11
Trial Court: Napa County Superior Court

Trial Judge: Cynthia Pillsbury Smith, Judge.

Kylie J. Kirkpatrick, in pro. per., for Defendant and Appellant.

Dickenson, Peatman & Fogarty, P.C., Brett J. Leininger and Christopher J.
Passarelli for Plaintiff and Respondent.




                                      12